An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-362
                        NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


STATE OF NORTH CAROLINA

         v.                                    Davidson County
                                               No. 11 CRS 53249
KELVIN LEANDER SELLERS



         Appeal by defendant from judgment entered 15 May 2013 by

Judge Kevin M. Bridges in Davidson County Superior Court.                     Heard

in the Court of Appeals 21 July 2014.


         Attorney General Roy Cooper, by Assistant Attorney General
         Mary Carla Hollis, for the State.

         Gilda C. Rodriguez for defendant-appellant.


         HUNTER, JR., Robert N., Judge.


         Defendant Kelvin Leander Sellers appeals from the 15 May

2013 judgment entered after he pled guilty to financial card

theft.        The trial court sentenced defendant to an active term of

7   to    9   months   imprisonment,     set   to   run   concurrently     with    a

prison term defendant was serving in another case.                      Defendant

appeals.
                                  -2-
    Counsel appointed to represent defendant on appeal has been

unable to identify any issue with sufficient merit to support a

meaningful argument for relief on appeal and asks that this

Court   conduct   its   own   review    of   the   record   for   possible

prejudicial error.      Counsel has also shown to the satisfaction

of this Court that she has complied with the requirements of

Anders v. California, 386 U.S. 738 (1967), and State v. Kinch,

314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his

right to file written arguments with this Court and providing

him with the documents necessary to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.        In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.         We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    No error.

    Judges BRYANT and STROUD concur.

    Report per Rule 30(e).